Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-2015

                       RODNEY ALFRED BUSTILLO,

                               Petitioner,

                                     v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Boudin, Chief Judge,
                 Campbell, Senior Circuit Judge,
                    and Lynch, Circuit Judge.



     Rodney Alfred Bustillo on brief pro se.
     Richard Zanfardino, Trial Attorney, U.S. Department of
Justice, Anthony W. Norwood, Senior Litigation Counsel, Office of
Immigration Litigation, and Peter D. Keisler, Assistant Attorney
General, Civil Division, on brief for respondent.



                              June 27, 2007
            Per Curiam.   Petitioner Rodney Bustillo seeks review of

an order of the Board of Immigration Appeals (BIA) denying his

motion to reopen an October 2004 order of deportation.           Such a

ruling will be upheld unless petitioner can show an abuse of

discretion--i.e., "that the BIA committed an error of law or

exercised its judgment in an arbitrary, capricious, or irrational

way."   Raza v. Gonzales, 484 F.3d 125, 127 (1st Cir. 2007).       As no

such showing has been made here, the petition for review will be

denied.

            Motions to reopen before the BIA "are limited both

numerically (one to a customer) and temporally (a ninety-day

window)."     Id.   (citing   8   C.F.R.   §   1003.2(c)(2)).   The   BIA

justifiably denied relief on both such grounds.           Petitioner had

earlier filed at least two other motions to reopen; the instant

request was filed some fifteen months after the deadline; equitable

tolling, even if available in this context, would be barred by

petitioner's lack of due diligence; and no other exceptional

circumstances are present.        The BIA also cited a third ground:

petitioner's ineffective-assistance-of-counsel claim did not comply

with the threshold procedural requirements prescribed by Matter of

Lozada, 19 I. & N. Dec. 637 (BIA), review denied, 857 F.2d 10 (1st

Cir. 1988). This rationale, too, was supportable. See, e.g., Zeng

v. Gonzales, 436 F.3d 26, 31 (1st Cir. 2006).




                                    -2-
          In   this   court,   petitioner   does   not   address   these

procedural matters directly but rather attacks the substance of the

original BIA decision.   That challenge is not only misdirected (as

it ignores the BIA's reasons for denying reopening) but also

misplaced.   Contrary to petitioner's suggestion, counsel's failure

to file a brief with the BIA does not amount to prejudice per se.

See Hernandez v. Reno, 238 F.3d 50, 57 (1st Cir. 2001).        Instead,

petitioner must establish "a reasonable probability that the result

of the proceedings would have been different" had a brief been

submitted.   Id. at 56-57 (internal quotation marks omitted).       Such

a showing has not been made here.       And such a probability is not

otherwise discernible--particularly since the Immigration Judge had

spelled out the principal arguments in petitioner's favor, and a

family member had filed a brief on his behalf.

          The petition for review is denied.




                                  -3-